DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 1/24/2022. Claims 1-10 and 12 are currently pending. Claim 1 has been amended. The cancelation of claim 11 is acknowledged. Claim 12 is newly added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Jacobs on 2/2/2022.
The application has been amended as follows:
Claim 1, line 19, the limitation “greater than about 150” has been changed to --greater than 150--;
Claim 1, line 23, the limitation “slot-like opening” has been changed to --slot opening--;

Claim 1, line 25, the limitation “slot-like opening” has been changed to --slot opening--;
Claim 6 has been canceled;
Claim 7 has been canceled;
Claim 8, line 1, the limitation “The device according to claim 6” has been changed to --The device according to claim 1--;
Claim 10, lines 1-2, the limitation “The device according to claim 6” has been changed to --The device according to claim 1--;
Claim 12, line 3, the limitation “greater than about 150” has been changed to --greater than 150--.

Furthermore, claim 9 has been amended as follows:
	“9. (Previously Presented) Set of converting units for turning over at least one lateral edge of a web-type starting material in the direction of a center of the starting material, wherein the converting units have a second coupling portion with which they can be coupled to a complementary first coupling portion of a housing of a device for providing cushioning material for packaging purposes, wherein the converting units of the set all have the same second coupling portion and that the converting units of the set are designed for converting different starting materials, wherein each of the converting units has at least one first receiving space in which the web-type starting material is converted into the intermediate product and which has a longitudinal extension, a first transverse extension, and a second transverse extension, and wherein the first transverse extension decreases in the direction of the longitudinal extension in at least a portion of the longitudinal extension, and wherein the first receiving space has two lateral portions, seen in the direction of the first transverse extension, wherein each of said lateral portions forms an angle which is greater than 150°,
wherein each of the converting units has a second receiving space arranged in mirror image to the first receiving space about a plane defined by the first transverse extension and the longitudinal extension, wherein the first receiving space and the second receiving space are interconnected by a slot opening extending in the direction of the longitudinal extension, and wherein the slot opening is configured so that the web-type starting material of the cushioning material is moved through the slot opening along the longitudinal extension by driving the crumpling mechanism by a motor.”

Allowable Subject Matter
Claims 1-5, 8-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 9, the closest invention, Armington in view of Poutot as set forth in the Office Action dated 9/27/2021, teaches a device for providing cushioning material comprising a converting unit, a housing, and a crumpling mechanism, wherein the housing has one single first coupling portion and the converting unit is a set of at least two converting units which all have a same second coupling portion that is complementary to the first coupling portion. However, Armington in view of Poutot does not teach a slot opening that interconnects a first and second receiving space, wherein the slot opening is configured so that material is moved through the slot opening by driving the crumpling mechanism. The prior art does not anticipate the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/2/2022